This is an action on the case for damages resulting from a collision between the plaintiff’s automobile and the defendant’s gasoline truck. The jury returned a verdict for the plaintiff, and the case is before the court on general motion.
The record discloses that on the evening of November 14, 1920, the defendant’s truck was left on the side of the highway while the operatives were absent procuring a supply of gasoline. On their return, and while defendant’s operatives were pouring the gasoline into the tank of the truck, the plaintiff approached. Both machines were on the right side of the way. The plaintiff’s car was properly lighted, while the defendant’s servants used a lantern. Another automobile used by defendant’s servants to deliver the gasoline stood fifty feet in front of the defendant’s car. Each charged the other with negligence. The issue was submitted fairly, we must assume. From the record, which we have carefully read, we are persuaded that the verdict is amply supported by the testimony. Motion overruled.